DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The disclosure is objected to because of the following informalities:
Page 3 includes a paragraph number [0001] that appears to be numbered incorrectly. It seems that this paragraph should instead be numbered [0011], and the following paragraph numbers should be corrected accordingly. The last line of this paragraph also recites “s biasing element” which should read “a biasing element.”
Paragraph 19, “internal components if the inserter” should read “internal components of the inserter.”
Paragraph 45 references Figure 28, but there are only Figures 28A and 28B among the drawings.
Page 10 includes a paragraph number [0002] that appears to be numbered incorrectly.
Page 11 includes a paragraph number [0003] that appears to be numbered incorrectly.
Paragraph 60, line 9, “Addition items” should read “Additional items.”
Paragraph 82, line 7, “375and” should be “375 and.” 
Appropriate correction is required.

Claim Objections
Claim 55 is objected to because it recites “The inserter of claims 54.” The claim should instead read “The inserter of claim 54.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification provides the following structures for the above limitations: “a trigger biasing element 45, which in some embodiments is a torsional spring…a transmitter plunger biasing element 85, which, in some embodiments, is a coiled compression spring…a lancet plunger biasing element 130, which in some embodiments is a coiled compression spring” (paragraphs 64-65). The actuator biasing element, first biasing element, and second biasing elements will interpreted as springs or other equivalent mechanical elements that affect the movement of the actuator, first plunger, and second plunger, respectively.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Applicant’s specification and drawings demonstrate that the claimed components have a particular relationship to carry out the intended function for inserting a medical device. Claim 53 does not claim any particular structural relationship between the various assemblies of the inserter, and it is unclear if Applicant is attempting to claim configurations that have not been disclosed. Applicant should amend the claim such that it is clear how the components function as an inserter mechanism as disclosed in Applicant’s specification. 
Claim 53 also recites “a tub portion including a first portion that includes a first component of the medical device, a second portion capable of holding a second component of the medical device and a base.” From the claim language it is unclear if the first portion of the tub assembly is meant to be integral with the first component of the medical device or if the first portion merely holds or partially encloses the first component, as is shown in Applicant’s Figures 7 and 8. For the purposes of examination the limitation will be interpreted as “a tub portion including a first portion capable of holding a first component of the medical device, a second portion capable of holding a second component of the medical device, and a base.” 
Claims 54-60 are rejected by virtue of their dependency on claim 53.
Claim 57 is rejected on the basis that it contains an improper Markush grouping of alternatives. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims or amend the claim to recite a closed group “consisting of” the alternative members.
Claims 56 and 58-60 recite “The inserter of any one of claims…,” and it is unclear whether the claims are attempting to recite multiple dependencies or should only be dependent on the claim number listed. For compact prosecution, the claims are interpreted as being dependent only on the claim number listed within the claim preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 53-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2012/0190951, cited in Applicant’s IDS dated 10/19/2019 and hereinafter Curry.
Regarding claim 53, Curry teaches an inserter (driver apparatus 3600, Figs. 18-19) for a medical device (analyte sensor 14 contained within on body housing 122), the inserter comprising: 
a housing having a first end with an opening therein (housing 3602, Figs. 18-21); 
an actuator (loading element 3604, paragraph 151) connected to a first gear (rack 3610); 
an actuator biasing element (torsion spring 3614); 
a cam gear assembly comprising a cam member (cam 3606) and a second gear (pinion 3612); 
a cam bridge follower (button 514) in contact with the cam member (Figs. 21-24); 
a first plunger assembly comprising a first plunger (bellows portion 502) and a first biasing element (spring 546); and 
a tub assembly (inserter 500, Figs. 16-17) comprising: 
a tub portion including a first portion that includes a first component of the medical device (on body housing 122 is disposed within sheath 542, Fig. 17), a second portion capable of holding a second component of the medical device (a portion of sensor 14 is retained within sharp 524, Figs. 12-13) and a base (adhesive 518; Figs. 16-17 shows adhesive 518 covers the opening of the inserter 500)
a second plunger assembly comprising a second plunger (carriage 530) and a second biasing element (carriage 530 includes laterally acting spring arms that engage detent features on the on body housing 122; laterally acting spring arms fall under the 112(f) interpretation of a biasing element because they affect the motion of the carriage 530 relative to the on body housing 122 such that the on body housing 122 is retained within the carriage 530).
Regarding claim 54, Curry teaches the inserter of claim 53, wherein the tub assembly is inserted into the opening in the first end of the housing (Figs. 20-21).
Regarding claim 55, Curry teaches the inserter of claim 54, wherein the second plunger assembly further comprises a skin piercing element (sharp 524, Fig. 17).
Regarding claim 56, Curry teaches the inserter of claim 55, wherein the medical device is an analyte sensor (analyte sensor 14).
Regarding claim 57, Curry teaches the inserter of claim 56, wherein the analyte sensor measures an analyte from the group comprising glucose, galactose, fructose, lactate, peroxide, cholesterol, amino acids, alcohol, lactic acid, and mixtures of the foregoing (paragraph 117).
Regarding claim 58, Curry teaches the inserter of claim 57, wherein movement of the cam bridge follower moves the first plunger and the second plunger in a corresponding manner (Figs. 21-24 show that the movement of the cam depresses the bellows and the carriage).
Regarding claim 59, Curry teaches the inserter of claim 58, wherein movement of the cam bridge follower (button 514) a maximum distance in a first direction results in the skin piercing element (sharp 524) of the second plunger assembly piercing the tub assembly base (Figs. 17, 23 shows that sharp 524 will pierce through the adhesive layer 518 when the inserter 500 is depressed).
Regarding claim 60, Curry teaches the inserter of claim 59, wherein the skin piercing element is a lancet (sharp 524, Fig. 17).

Claims 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization Publication No. WO 2016/130679, hereinafter Bente. 
Regarding claim 53, Bente teaches an inserter for a medical device (drug pump 10 is a drug delivery device but also includes an insertion mechanism, Abstract) the inserter comprising: 
a housing having a first end with an opening therein (pump housing 12, Figs. 1A-1C; Fig. 1C shows an opening in the base of the housing such that membrane 254 is visible); 
an actuator (actuator 207, Figs. 2A-2B) connected to a first gear (gears 209); 
an actuator biasing element (“additionally, or alternatively, an escapement mechanism may be used to control rotation of the gear train,” pg. 26, lines 17-18; the escapement mechanism would modify the movement of the gears in communication with the actuator, thus meeting the 112(f) interpretation of a biasing element); 
a cam gear assembly comprising a cam member (guide surfaces 204 provided on housing 202) and a second gear (teeth 208 of insertion mechanism housing 202, Fig. 2B; pg. 16, lines 11-12); 
a cam bridge follower (extension arms 212A) in contact with the cam member (pg. 22, lines 6-22); 
a first plunger assembly comprising a first plunger (hub 212) and a first biasing element (rotational biasing member 210); and 
a tub assembly (insertion mechanism 200, Fig. 8A) comprising: 
a tub portion including a first portion that includes a first component of the medical device (fluid conduit 218 is disposed in the top of sleeve 220), a second portion capable of holding a second component of the medical device (cannula 2260 is held by septum 2270, Fig. 14B; while cannula 2260 is shown in a different embodiment, “in Figs. 14A-14C, those of skill in the art will understand that structures identified by reference numbers ‘2XXX’ refer to the same or similar structures as discussed with regard to the first or second embodiments,” pg. 29, lines 9-15) and a base (sealing membrane 254); and 
a second plunger assembly comprising a second plunger (boot 250) and a second biasing element (retraction biasing member 216).
Regarding claim 54, Bente teaches the inserter of claim 53, wherein the tub assembly is inserted into the opening in the first end of the housing (“the connection of base 252 to the assembly platform 20 may be, for example, such that the bottom of the base is permitted to pass-through a hole in the assembly platform 20,” pg. 20, lines 31-33).
Regarding claim 55, Bente teaches the inserter of claim 54, wherein the second plunger assembly further comprises a skin piercing element (needle 214). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0112534 discloses an insertion device that can include various driving mechanisms such as rack and pinions, cam assemblies, and/or spring assemblies.
WO 2016/012482, cited in Applicant’s IDS dated 12/15/2020, teaches an insertion device that contains gear elements, a rotor that translates rotational motion of a gear into longitudinal motion of a needle holder, and a portion that retains components of a medical device.
US 2008/0195045 discloses an insertion device that includes a spring-based actuator, gear assemblies, and suggests the use of a cam assembly.
US 2012/0010642 discloses an insertion device that includes a spring-based actuator, cam mechanism, and various biasing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791